DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10, it is unclear as to what the frame of reference is for the “x-axis direction.” Is the x-axis direction being referred to with respect to the common manipulator or the workpieces? Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 9, 12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorner et al. (US 2010/0232923 A1).
Regarding claim 1, Dorner discloses orientating two workpieces in order to form a joining connection by introducing or retaining at least two workpieces in a provision station (pg. 3, [0043], lines 10-13), gripping the first workpiece (12) with a first gripper (35), gripping the second workpiece (12) with a second gripper (45), removing the workpieces from the provision station (i.e. pick up region; pg. 3, lines 1-2; Fig. 5A) and transporting the workpieces to a processing station (i.e. delivery region; pg. 3, [0043], lines 3-4; Fig. 5A), wherein in a longitudinal orientation step (pg. 3, [0044], lines 5-11; Figs. 5A and 5B) the first workpiece (12) is orientated relative to the second workpiece (12) along at least one of the workpiece edges by linear movement of at least one of the grippers (35) relative to the other gripper (35), and wherein the longitudinal orientation step is carried out during the transport of the workpieces (12) from the provision station to the processing station. Dorner discloses wherein the first gripper (FG) and the second gripper (SG) are arranged on a common manipulator (21; Figs. 2, 5A, and 5B), and are moved in space by the common manipulator together from the provision station to the processing station. See pg. 3, [0043] – [0044] for further clarification.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (SG)][AltContent: arrow][AltContent: textbox (FG)]
    PNG
    media_image1.png
    317
    627
    media_image1.png
    Greyscale

Regarding claim 6, Dorner discloses wherein at the beginning of the longitudinal orientation step prior to the second movement of the first workpiece and/or prior to the second movement of the second workpiece, at least one measurement operation (pg. 3, [0042], lines 1-9) is performed, wherein in the measurement operation a first reference position on the first workpiece (12) and a second reference position on the second workpiece (12) are detected by at least one sensor (i.e. camera system), and wherein a relative spacing in at least one spatial direction between the first reference position and the second reference position is established and stored.
Regarding claim 7, Dorner discloses wherein in order to end the longitudinal orientation step at least one movement of one of the first and second grippers for orientating one of the workpieces with respect to a contactless reference mechanism (i.e. optical measuring device 15) is carried out.
Regarding claim 9, Dorner discloses wherein after the longitudinal orientation step an offset position of the workpieces (12) as a whole is measured (pg. 3, [0042], lines 1-9)  and the grippers (35) are displaced during the transfer around the offset position, wherein this displacement around the offset position is superimposed by a transport movement or is carried out in a transport movement pause representing an idle state.
Regarding claim 12, Dorner discloses wherein the workpieces (12) are constructed as planar plates (pg.2, [0034], lines 3-4).
Regarding claim 17, Dorner discloses wherein the first reference position on the first workpiece and the second reference position on the second workpiece are detected by one sensor (i.e. optical measuring device 15) each.
Regarding claim 18, wherein the contactless reference mechanism is a sensor (i.e. optical measuring device 15).
Regarding claim 19, wherein the common manipulator (21) is a multi-axis robot (pg. 2, [0038], lines 2-3).
Regarding claim 20, Dorner discloses wherein the planar plates (12) of the workpieces comprise sheet metal plates (pg. 2, [0034], lines 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dorner et al. (US 2010/0232923 A1) in view of Garcia et al. (DE 102004049332 A1).
Dorner as previously described in detail discloses all of the claimed subject matter except for the workpieces being welded to each by a laser welding method. 
Garcia discloses wherein the workpieces (10, 12) after the longitudinal orientation step in the processing station are joined to each other and in particular welded to each other, wherein the welding is carried out in particular by a laser welding method ([0019]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to laser weld the workpieces of Dorner, in light of the teachings of Dorner, in order to effectively join the workpieces together.
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dorner (US 2010/0232923 A1) in view of Applicants Admitted Prior Art (AAPA).
Dorner as previously described in detail discloses all of the claimed subject matter except for the sheet metal plates have different thicknesses and/or comprise different materials.
AAPA discloses at page 1, [0003], lines 1-3 that sheet metal plates of different materials or sheet thicknesses are combined and welded and then subsequently deformed.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention made to provide the sheet metal plates of Dorner from different materials or different thicknesses, in light of the teachings of AAPA, in order to allow for the formation of tailored blanks.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-16 are allowed.
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.	Applicant argues that Dorner does not teach or suggest the first gripper and the second gripper being arranged on a common manipulator, and being moved in space by the common manipulator together from the provision station to the processing station.
In response, the examiner maintains that Dorner discloses the first gripper (FG) and the second gripper (SG) are arranged on a common manipulator (21; refer back to annotated Fig. 2 of the present Office Action), and are moved in space by the common manipulator together from the provision station to the processing station. As clearly shown in Figure 2 each gripper (FG, SG) comprises a lifting device (35) providing with suction cups for manipulating and moving the sheet metal plates (12).  As shown in annotated Fig. 2 first gripper (FG) has its own lifting device (35) for lifting a sheet metal plate while second gripper (SG) has its own dedicated lifting device (35) for lifting another sheet metal plate (12). Therefore, it is clearly apparent and readily visible in Fig. 2 that the first gripper (FG) and second gripper (SG) which are both attached to common manipulator (21) are moved in space by the common manipulator and meet the criteria for first and second grippers as required by amended claim 1.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        








July 16, 2022